               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                 :   CRIMINAL NO. 1:16-CR-42
                                         :
            v.                           :   (Chief Judge Conner)
                                         :
XING LU CHEN,                            :
                         Defendant       :

                                     ORDER

      AND NOW, this 24th day of January 2019, upon consideration of the

government’s Motion (Doc. 423) to Dismiss the charges against Xing Lu Chen,

contained in the above-captioned Indictment, pursuant to Fed.R.Crim.P. 48(a), it is

hereby ORDERED that said motion is GRANTED. The charges against Xing Lu

Chen, contained in the above-captioned Indictment, are DISMISSED.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
